IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric R. Thompson and Lisa Del          :
Gotto,                                 :
                 Appellants            :
                                       :
             v.                        :   No. 1356 C.D. 2016
                                       :   Argued: February 6, 2017
Board of Supervisors of Warrington :
Township, The Cutler Group, Inc.,      :
and Toll PA XIV, L.P., Brian R.        :
Price, Trustee of the Illg 2006 Family :
Irrevocable Trust and Ernst A. Illg    :
and Brian R. Price Co-Trustees of      :
the Residuary Trust of Magdalene       :
Illg and Ernst A. Illg, Individually   :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                              FILED: March 23, 2017

             Eric R. Thompson and Lisa Del Gotto (Objectors) appeal an order of
the Court of Common Pleas of Bucks County (trial court) quashing their appeal of
the Warrington Township Board of Supervisors’ approval of a final subdivision
plan submitted by The Cutler Group, Inc. (Cutler). Intervenors are Cutler; Toll PA
XIV, L.P.; Brian R. Price, Trustee of the Illg 2006 Family Irrevocable Trust; Ernst
A. Illg and Brian R. Price, Co-Trustees of the Residuary Trust of Magdalene Illg;
and Ernst A. Illg.1        The trial court quashed Objectors’ appeal as untimely.
Specifically, it held that Objectors waived all issues with respect to Cutler’s final
plan because they did not timely appeal the approval of the preliminary plan,
which was substantially the same as the final plan. Objectors assert that they were
deprived due process with respect to Cutler’s preliminary plan and, thus, its
approval by the Township was void ab initio. Thus, their appeal of the final plan is
timely. Discerning no merit to Objectors’ claims, we affirm.

                                        Background

              The underlying facts of this case are not in dispute. In 1997, Ernst
Illg, Magdalene Illg, Richard Urwiller, Arthur Poley, Toni Pooling, Warrington
Investments, Inc., R. Richard Stauffer, and Ted Kelman, all property owners in the
Township’s Residential Agricultural District (RA District), filed curative
amendment challenges to the zoning restrictions on their land. On February 18,
1997, they entered into a settlement with the Township (1997 Agreement), which,
inter alia, created transferrable development rights (TDRs)2 for their properties.
The 1997 Agreement identified the maximum number of dwelling units that would
be permitted, and it required the Township to “proceed promptly … to advertise
and adopt the amendments to the Zoning Ordinance and Zoning Map which are
necessary to carry out [the 1997 Agreement].” 1997 Agreement at 10; R.R. 480a.


1
  Intervenors participated in the trial court proceeding by filing notices of intervention on
September 19, 2013. However, only Cutler presented evidence in that proceeding.
2
  Objectors challenged the building restrictions imposed on their properties. By creating TDRs,
which are severable from the land itself, Objectors could sell their development rights to other
objectors seeking to develop their property. In this way, the Township was able to achieve its
overall goal of controlling development in the Township. 1997 Agreement at 3-4; Reproduced
Record at 473a-74a (R.R. __).


                                               2
               On July 15, 1997, the Board of Supervisors enacted Zoning Ordinance
No. 97-0-6, which amended 13 provisions of the Warrington Township Zoning
Ordinance (Zoning Ordinance).3 Zoning Ordinance No. 97-0-6 created three new
RA Districts; provided for TDRs in the new districts; rezoned a portion of the R-3
District to RA; and revised the zoning map. Zoning Ordinance No. 97-0-6 stated
that its purpose was to settle the curative amendment challenge to the “three-acre
zoning in the RA-Residential Agricultural District … and that it was in the best
interests of [the Township’s] residents to settle the curative amendments with the
challengers.” ZONING ORDINANCE No. 97-0-6, Whereas Clause at 1; R.R. 524a.
               On January 31, 2007, Cutler filed an application for subdivision and
land development plan approval with the Township.           The application sought
approval to subdivide a plot of land referred to as the “Illg Tract,” which consisted
of a 74.94-acre parcel of land in the Township’s RA District. Specifically, the plan
proposed to subdivide the Illg Tract into 95 single-family detached dwelling lots,
using 59 TDRs purchased from other property owners.
               A dispute arose between the Township and Cutler over the
methodology for determining the number of TDRs needed for its subdivision plan.
To effect its development plan, Cutler planned to purchase TDRs from C&M
Investor Partnership II (C&M). Because of the dispute, the transaction between
C&M and Cutler stalled. As a result, C&M and two other interested parties filed
suit in the trial court against the Township. On July 1, 2009, the parties settled the
litigation with an agreement that established the methodology for determining the




3
    WARRINGTON TOWNSHIP ZONING ORDINANCE OF 1985, as amended, §§101-2509.


                                          3
number of TDRs required in the applicable zoning district. This 2009 Agreement
was approved by the trial court.
               On May 16, 2013, the Township Planning Commission (Planning
Commission) considered, inter alia, Cutler’s application for preliminary
subdivision plan approval.4 The minutes recorded the receipt of public comments.
Objector Eric Thompson commented that he had not yet received all of the
documentation on Cutler’s preliminary plan he had requested of the Township
under the Right-to-Know Law;5 however, he reviewed documents at the Township
building.
               The minutes also showed that Thompson complained that Cutler’s
proposed development would reduce the flow of storm water to his property,
thereby depriving his land of water. He also complained that the preliminary plan
did not provide enough settlement basins, which would cause flooding on his
property. Finally, he challenged the preliminary plan’s proposal to use a state park
for emergency access, which was illegal, and for using an outdated traffic study
from 2007.
               The Planning Commission voted to recommend approval of Cutler’s
preliminary plan. On May 28, 2013, the Board of Supervisors passed Resolution
2013-R-27, thereby approving Cutler’s preliminary plan to subdivide the Illg Tract
into 95 single-family detached dwelling lots by purchasing 59 TDRs.6 No party
appealed the preliminary plan approval. Cutler then submitted its final subdivision


4
  The minutes are contained in Part I of the Certified Record.
5
  Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101 – 67.3104.
6
  Intervenors claim that Objectors were also present at this meeting, but Objectors do not address
this contention.


                                                4
plan.      On August 13, 2013, the Board of Supervisors approved the final
subdivision and land development plan, which was substantially the same as the
approved preliminary plan.
                 On September 10, 2013, Objectors appealed the Board’s approval of
the final plan.        Objectors claimed that the 1997 Agreement and the 1997
amendments to the Zoning Ordinance prompted by that agreement were invalid.
They also contended that the 2009 Agreement was invalid. Objectors argued that
Cutler’s final plan violated several provisions of the Zoning Ordinance, which
were impermissibly waived by the Board of Supervisors. Thus, Objectors asserted,
the Board’s approval of Cutler’s preliminary subdivision plan was void ab initio.
                 On September 9, 2015, Cutler filed a motion to quash Objectors’ land
use appeal.        Cutler argued that Objectors did not allege that there was any
substantial difference between the preliminary subdivision plan and the final plan.
Because Objectors did not appeal the preliminary plan approval within 30 days,
their land use appeal of the final plan was time-barred.
                 In response, Objectors claimed that the Board of Supervisors’
approval of Cutler’s preliminary subdivision plan was void ab initio because it was
based on the 1997 Agreement, which was unconstitutional and circumvented the
Zoning Board’s authority under the Pennsylvania Municipalities Planning Code
(MPC).7 Thus, their appeal of the final plan approval was timely.
                 On February 12, 2015, the trial court held a hearing on Cutler’s
motion to require Objectors to post bond, which it requested for the stated reason
that Objectors’ land use appeal was frivolous and the delay was causing it financial


7
    Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§10101 – 11202.


                                                5
harm. The trial court denied the request for a bond. It then considered Cutler’s
motion to quash the land use appeal.
             Cutler argued that Objectors were present at the meetings before the
Commission and the Board of Supervisors, but they did not appeal the Board’s
approval of Cutler’s preliminary plan. Cutler pointed out that Section 1002-A(a)
of the MPC8 states that appeals of “all land use decisions … shall be filed within
30 days[.]” 53 P.S. §11002-A. Cutler argued that because Objectors did not
appeal the decision on the preliminary plan, their appeal was untimely and must be
quashed.
             Objectors countered that they were exempt from the statutory appeal
period. They claimed that the Board of Supervisors’ approval of Cutler’s plan was
void ab initio because it was based upon the 1997 and 2009 Agreements, which
were illegal. Objectors contended that the Township and the Board of Supervisors
lacked authority to waive the zoning requirements as was done in the 1997 and
2009 Agreements. They also argued that Cutler’s subdivision plan involved three
parcels, i.e., Tax Parcels 12, 13 and 13-1.          However, the 1997 Agreement
addressed only Parcel 13, not Parcel 12. The 2009 Agreement purported to cover
the entire 75-acre Illg Tract, but the entire Illg Tract was not part of the 1997
Agreement.
             Cutler responded that Objectors were missing the point. The 1997
Agreement involved 35 acres of the Illg Tract for the purpose of establishing TDRs
on that property that could be conveyed to other objectors. However, the entirety
of the property could be developed by acquiring TDRs from other properties. This

8
 Section 1002-A of the MPC was added by Section 101 of the Act of December 21, 1988, P.L.
1329, as amended, 53 P.S. §11002-A(a).


                                           6
was the purpose of the 2009 Agreement. Thus, Cutler argued, Objectors’ argument
was meritless.
              Cutler presented the testimony of Thomas Gockowski, a professional
engineer, who is employed by Carroll Engineering Corporation, the Township’s
Engineer.     Gockowski personally reviewed Cutler’s preliminary plan.           He
explained that when the Board of Supervisors approved the preliminary plan it
directed the Township Engineer to meet with Objector Thompson, upon his
request, to address his concerns regarding stormwater management. Gockowski
testified that Thompson never requested a meeting.
              Gockowski reviewed the preliminary plan in accordance with the
1997 Agreement, which granted TDRs to 35 acres of the Illg Tract. Gockowski
pointed out that the Zoning Ordinance amendments were done to allow TDRs to be
conveyed throughout the entire RA District, where the Illg Tract is located.
              Gockowski stated that he reviewed the final plan only to confirm that
some required technical refinements had been made. No substantive changes were
needed for final plan approval, and none were made. Gockowski testified that the
final plan conformed in all respects with the Zoning Ordinance in effect at the time
the subdivision plan was originally filed, which was in 2007. He testified that the
Board of Supervisors did not waive any zoning requirements in its approval of the
final plan.
              The trial court next conducted a hearing on February 27, 2015, to
allow Objectors to present evidence. They presented the testimony of Thomas J.
Comitta, a town planner and registered landscape architect. Comitta opined that
because Parcel No. 12 was not identified in the 1997 Agreement, it could not be
included in Cutler’s development. He also stated that 20 of the 95 lots in Cutler’s


                                         7
plan did not comply with the Zoning Ordinance and would require a variance from
the Zoning Board. Specifically, Lot 22 was non-compliant because it contained a
wetland area. Lots 19, 20, and 21 were encumbered by a stream easement, which
exceeds the Zoning Ordinance’s threshold on the degree to which partially
unusable land can encumber a lot. Lots 1, 7, 8, 42 and 49 contain stream alluvial
soils, requiring that they remain as open space. Lots 44, 45, 46, 52, 53, 58, 59, 60,
73, 74, and 75 contain prime agricultural soils, on which the Zoning Ordinance
does not permit any building.
              On cross-examination, Comitta acknowledged that the MPC requires
that a subdivision plan be reviewed in accordance with the zoning ordinance in
effect on the date the plan was submitted. Comitta also acknowledged that the
Zoning Ordinance sections he cited in his testimony were enacted in 2008 and
2011, well after Cutler filed its subdivision and land development plan.
              The trial court quashed Objectors’ appeal. It held that their failure to
appeal the Board of Supervisors’ approval of Cutler’s preliminary plan within 30
days barred its subsequent appeal of the final plan.                The trial court rejected
Objectors’ argument that the Board’s approval of the preliminary plan was void ab
initio, making their appeal timely. Objectors now appeal to this Court.9
                                            Appeal

              Objectors contend that the trial court erred. They contend that their
appeal of the approval of the final subdivision and land development plan was not

9
 Our standard of review in a land use appeal where the trial court has quashed, or dismissed, the
appeal determines whether the trial court abused its discretion or committed an error of law.
Highway Materials, Inc. v. Board of Supervisors of Whitemarsh Township, 974 A.2d 539, 543
n.2 (Pa. Cmwlth. 2009). On questions of law, our scope of review is plenary. Kassouf v.
Township of Scott, 883 A.2d 463, 469 (Pa. 2005).


                                               8
untimely. They acknowledge the obligation to appeal a subdivision and land
development plan at every stage.             However, Objectors contend the Board of
Supervisors’ approvals were void ab initio, which entitles them to appeal the final
plan.

                                            Analysis

               We begin with a review of the requirements that relate to an appeal of
a subdivision and land development plan. Section 1002-A(a) of the MPC imposes
a 30-day deadline on all land use appeals. It states:

               All appeals from all land use decisions rendered pursuant to
               Article IX [relating to the zoning hearing board and other
               administrative proceedings] shall be taken to the court of
               common pleas of the judicial district wherein the land is located
               and shall be filed within 30 days after entry of the decision as
               provided in 42 Pa.C.S. §5572 (relating to time of entry of order)
               or, in the case of a deemed decision, within 30 days after the
               date upon which notice of said deemed decision is given as set
               forth in section 908(9) of this act. It is the express intent of the
               General Assembly that, except in cases in which an
               unconstitutional deprivation of due process would result from
               its application, the 30-day limitation in this section should be
               applied in all appeals from decisions.

53 P.S. §11002-A(a).10 “[A]ll land use decisions” have been construed to include
the approval of a preliminary plan, even though it will always be followed by a

10
   Objectors also claim that Section 5571.1 of the Judicial Code authorizes an exemption from
the 30-day appeal period. 42 Pa. C.S. §5571.1. This section requires the party seeking an
exemption to “establish[ ] that because of the particular nature of the alleged defect in statutory
procedure, the application of the time limitation … would result in an impermissible deprivation
of constitutional rights.” 42 Pa. C.S. §5571.1(c). The trial court found that Section 5571.1
applied to appeals from ordinances, resolutions and similar actions of a political subdivision and
was not applicable to land use appeals because Section 1002-A of the MPC mandates the appeal
(Footnote continued on the next page . . .)
                                                9
final plan before it can be implemented. See In re Busik, 759 A.2d 417 (Pa.
Cmwlth. 2000).
              In Busik, objectors appealed a final plan approval, even though they
had not appealed the preliminary plan. This Court held that a preliminary plan that
includes conditions constitutes a final decision. Thus, a failure to appeal the
preliminary plan bars the appeal of a final plan that is substantially the same as the
preliminary plan. Busik, 759 A.2d at 421. This, we concluded, is the import of the
language in Section 1002-A(a) of the MPC that “[a]ll appeals from all land use
decisions ... shall be filed within 30 days after entry of the decision.” 53 P.S.
§11002-A(a).
              In addition, as noted by Intervenors, Section 508(4)(i) of the MPC
mandates that “when a preliminary application has been duly approved, the
applicant shall be entitled to final approval in accordance with the terms of the
approved preliminary application as hereinafter provided.” 53 P.S. §10508(4)(i).
Stated another way, “final approval of a subdivision plan is automatic unless the
final plan is different from the preliminary plan.” Graham v. Zoning Hearing
Board of Upper Allen Township, 555 A.2d 79, 81 (Pa. 1989). Here, Cutler’s final
subdivision plan was substantively the same as the preliminary plan and Objectors
do not contend otherwise.
              Objectors acknowledge the need to appeal a decision on a preliminary
plan within 30 days. However, Objectors focus on the exception set forth in the
final sentence of Section 1002-A(a) of the MPC, which states:

(continued . . .)
period in land use appeals. We agree that Section 1002-A of the MPC applies in land use
appeals. In any event, both statutes provide the same extension of the identical time period,
where defects in the statutory procedure are alleged.


                                             10
            It is the express intent of the General Assembly that, except in
            cases in which an unconstitutional deprivation of due process
            would result from its application, the 30-day limitation in this
            section should be applied in all appeals from decisions.

53 P.S. §11002-A(a). Objectors argue that not to permit their appeal of the final
plan would deprive them of due process. Objectors support their due process
exceptions with two cases: Glen-Gery Corporation v. Zoning Hearing Board of
Dover Township, 907 A.2d 1033 (Pa. 2006), and Luke v. Cataldi, 932 A.2d 45 (Pa.
2007).
            Glen-Gery involved a challenge to an ordinance several years after it
was enacted. The zoning hearing board dismissed the challenge as untimely.
However, the Supreme Court held that “a challenge to the procedure in enacting a
statute or ordinance cannot be dismissed summarily as time-barred because, if the
procedural defect implicating constitutional due process concerns such as notice
were proven, it would render the statute void ab initio.” Glen-Gery, 907 A.2d at
1044-45.
            In Luke, township residents filed a mandamus action to challenge the
grant of conditional use permits issued to a mining company. The trial court
dismissed the residents’ action as an untimely land use appeal, and this Court
affirmed. The Supreme Court reversed for the stated reason that the residents
alleged that the board of supervisors had not given notice to the public or held
hearings on the mining permit applications. These allegations, if proven, would
render the permits void ab initio. Accordingly, the Supreme Court remanded for
further proceedings.
            Intervenors respond that these cases are inapposite. Objectors have
not identified any defects in the process by which Cutler’s subdivision plan was


                                       11
approved or in the procedures by which the Zoning Ordinance was amended in
1997. Objectors refer the Court to Residents Against Matrix v. Lower Makefield
Township, 802 A.2d 712 (Pa. Cmwlth. 2002), on which the trial court relied.
            In Residents Against Matrix, the township and a developer entered
into a master plan agreement for the development of a commercial and industrial
office park. The developer then entered into an agreement with Matrix to purchase
the property subject to the zoning ordinance being amended in accordance with the
master plan. Following a public meeting, the board of supervisors approved the
master plan agreement and amended the zoning ordinance. Six months later, a
group of residents appealed, claiming that the township’s agreement to amend the
zoning ordinance constituted a de facto amendment of the zoning ordinance and
was void ab initio. The trial court quashed the residents’ land use appeal as
untimely. Before this Court, the residents argued that the township could not, by
contract with a third party, circumvent the zoning ordinance. This Court rejected
their claim. We explained that under Section 1002-A of the MPC, the 30-day
appeal deadline could be enlarged where a governing body has failed to comply
with its statutory notice requirements, either with respect to an application or the
adoption of zoning ordinance amendments.          A mere agreement to seek an
ordinance amendment was not, itself, a zoning ordinance amendment and did not
implicate a township citizen’s due process.
            Objectors baldly assert that the 1997 Agreement superseded the
Zoning Ordinance.     It did not.   The 1997 Agreement was no more than an
agreement by the Township to seek to amend the Zoning Ordinance. Objectors did
not show that the amendments to the Zoning Ordinance did not comply with all
notice requirements. Nor did they show that the review of Cutler’s subdivision


                                        12
plan failed to follow the required statutory procedures. As in Residents Against
Matrix, Objectors have not substantiated their claim that the approval of Cutler’s
preliminary plan violated the Zoning Ordinance or any procedures in the MPC.
               Objectors advance several other void ab initio arguments. They are
also unavailing.
               First, Objectors cite Part III, paragraph A of the 1997 Agreement,
which states:

               Zoning Ordinance amendments adopted by the Township to
               implement the provisions of Part I of this Stipulation shall
               include provisions authorizing the Board to grant waivers from
               the provisions of the Zoning Ordinance consistent with the
               provision of this Part III, paragraph A.

1997 Agreement at 31; R.R. 501a.11 Construing “Board” to mean the Board of
Supervisors, Objectors argue that the 1997 Agreement unlawfully sought to divest

11
  In full, Part III, paragraph A, states as follows:
        A. Modification of Development Criteria. Township recognizes that as a result
        of unique circumstances or conditions which may exist with respect to any one or
        more of the [properties at issue] it may not be possible for an applicant for
        subdivision approval to obtain the maximum number of dwelling units permitted
        under paragraph I.A. of this Stipulation. The Township may modify or waive any
        provision of the SALDO [Subdivision and Land Development Ordinance] which
        has the effect of impeding the ability to develop the maximum number of
        dwelling units permitted under paragraph I.A. of this Stipulation on any of the
        Properties. Prior to granting such waiver or modification, the Township shall
        satisfy itself that such modification or waiver will not adversely impact public
        health, safety, or the general welfare of the Township. Township may require the
        applicant to submit additional information to assist it in evaluating the requested
        waiver or modification. Zoning Ordinance amendments adopted by the Township
        to implement the provisions of Part I of this Stipulation shall include provisions
        authorizing the Board to grant waivers from the provisions of the Zoning
        Ordinance consistent with the provisions of this Part III, paragraph A.
1997 Agreement at 30-31; R.R. 500a-01a.


                                               13
the Zoning Board of jurisdiction and that the “Board” improperly gave Cutler
zoning variances.
              Intervenors respond that “Board” refers to the Zoning Board. Further,
although Objectors insist that the Board of Supervisors granted variances to Cutler,
they have offered no evidence to support that claim.
              At the trial court hearing, Gockowski, who reviewed Cutler’s plan for
the Township, testified that Cutler’s subdivision plan fully complied with the
Zoning Ordinance.         Objectors’ witness, Comitta, conceded that the Zoning
Ordinance provisions he cited were enacted after Cutler submitted its plan. As we
have explained, under Section 508(4)(i) of the MPC, “an application for
subdivision approval, whether preliminary or final, is governed by the ordinance in
effect at the time the subdivision application was filed.” Miravich v. Township of
Exeter, Berks County, 54 A.3d 106, 113 (Pa. Cmwlth. 2012).12
              Next, Objectors point to another sentence in the 1997 Agreement,
which states:

              The provisions of this Stipulation shall control and shall be
              deemed to supersede any inconsistent provisions of this

12
  Section 508(4)(i) states, in relevant part:
        (4) Changes in the ordinance shall affect plats as follows:
              (i) From the time an application for approval of a plat, whether
              preliminary or final, is duly filed as provided in the subdivision
              and land development ordinance, and while such application is
              pending approval or disapproval, no change or amendment of the
              zoning, subdivision or other governing ordinance or plan shall
              affect the decision on such application adversely to the applicant
              and the applicant shall be entitled to a decision in accordance with
              the provisions of the governing ordinances or plans as they stood at
              the time the application was duly filed.
53 P.S. §10508(4)(i).


                                              14
               Ordinance, including the number of dwelling units calculated
               pursuant to Form 307, and the environmental restrictions set
               forth in Article III.

1997 Agreement at 26; R.R. 496a.                  Objectors contend that the Board of
Supervisors’ agreement to amend the Zoning Ordinance was unlawful because it
did not comply with the statutory notice requirements. We reject the proposition
that an agreement to propose a zoning amendment itself requires public notice to
be valid. The time for public participation is during the ordinance adoption.13
               Objectors’ final claim is that the 1997 Agreement does not refer to
Parcel 12, but only to Parcel 13.                Likewise, the 2007 Zoning Ordinance
amendment refers to Parcel 13 and not Parcel 12. Again, Objectors do not explain
why this claim, even if valid, renders the preliminary plan void ab initio.
               Cutler explained that the 1997 Agreement and subsequent amendment
to the Zoning Ordinance allowed property owners in the RA District to use TDRs,
which are defined as:

               [T]he attaching of development[] rights to specified lands
               which are desired by a municipality to be kept undeveloped, but
               permitting those rights to be transferred from those lands so that
               the development potential which they represent may occur on
               other lands where more intensive development is deemed to be
               appropriate.

ZONING ORDINANCE NO. 97-0-6 at 1; R.R. 524a-25a. To develop the entire Illg
Tract, Cutler purchased TDRs from C&M as authorized by the 2009 Agreement. It

13
   In a one-paragraph argument, Objectors state that public notice and hearing requirements
ensure the public’s right to participate in the consideration and enactment of land use ordinances;
failure to provide for the required notice and hearing violates due process. This is a correct
recital of the law, but Objectors do not specify at what point the Township, the Board of
Supervisors or the Planning Commission violated this precept.


                                                15
was not necessary that either the 1997 Agreement or the Zoning Ordinance
amendments specify how the TDRs would be used in the future.

                                     Conclusion

             We affirm the trial court. Objectors did not appeal the approval of
Cutler’s preliminary plan for subdivision and land development within 30 days. It
is too late for them to challenge the final plan, which is the same as the preliminary
plan. There is an exception to the 30-day deadline when the municipality has
deprived an objector of due process by not complying with the statutory
procedures that apply to the review of a land use application or to the adoption of a
land use ordinance. However, Objectors have given the Court no grounds for
applying the exception.
             For all of the foregoing reasons, we affirm the trial court’s order.


                                    ______________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                          16
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Eric R. Thompson and Lisa Del          :
Gotto,                                 :
                 Appellants            :
                                       :
             v.                        :   No. 1356 C.D. 2016
                                       :
Board of Supervisors of Warrington :
Township, The Cutler Group, Inc.,      :
and Toll PA XIV, L.P., Brian R.        :
Price, Trustee of the Illg 2006 Family :
Irrevocable Trust and Ernst A. Illg    :
and Brian R. Price Co-Trustees of      :
the Residuary Trust of Magdalene       :
Illg and Ernst A. Illg, Individually   :


                                    ORDER


             AND NOW, this 23rd day March, 2017, the order of the Court of
Common Pleas of Bucks County in the above-captioned matter, dated June 30,
2016, is AFFIRMED.

                                   ______________________________________
                                   MARY HANNAH LEAVITT, President Judge